On October 31, 1944, Earl Foxall, plaintiff, was granted a decree of divorce from Mary Foxall, defendant, on grounds of extreme cruelty. At the hearing, defendant was permitted to withdraw her answer and cross bill, thus allowing plaintiff to proceed without contest on her part. The decree provided that the legal custody of the two minor children of the parties, a boy and a girl, respectively of the ages of 9 and 7, be placed in the friend of the court for a period of one year, or until further order of the court; that Earl Foxall, the father, should have the physical custody of the two children during that period or until further order of the court, upon the condition that the children be kept at the home of Mrs. Clara Foxall, their paternal grandmother with whom they were then living; *Page 461 
and that Mary Foxall, the mother, should have the right to have and visit the children at reasonable and seasonable times. The decree also provided that at the expiration of the one-year period the court would consider the future legal and physical custody of the children unless it should become necessary to enter a further order before that time. On or about November 1, 1945, each party moved to amend the decree so as to obtain sole custody of the children. The motions were consolidated and after a hearing the court ruled that the legal custody of the children remain in the friend of the court and their physical custody remain with the father until the further order of the court, but upon the condition that the children remain at the home of their paternal grandmother under the present prevailing conditions. An order was entered on March 25, 1946, amending the original decree in accordance with the court's ruling. Defendant appeals from that order.
The record in the instant case is rather meagre and affords no indication of the nature of the pleadings or proofs in the divorce suit. In a written opinion, however, the judge observed that both parties believed that if the divorce suit had been submitted as a contested matter, neither party would have been able to prove himself or herself entitled to a decree of divorce and as a consequence thereof the court would have been unable to award custody of the children to either of the parties; that defendant withdrew her answer and cross bill with the result that plaintiff obtained a decree of divorce. The court stated that a careful consideration of the pleadings filed in the case, all of which were in substance borne out by the original investigation of the friend of the court through interviews with the parties themselves and others, would confirm *Page 462 
the accuracy of that observation. The court also noted that the original decree had been approved by defendant and that her attorney had indorsed it as "O.K. as to form and substance."
The trial judge found that both children had been well cared for in the home of their paternal grandmother in Royal Oak, Michigan; that plaintiff's sister serves as housekeeper and also lives there with her three-year-old son; that Carol Ann, the daughter of the parties, has her own bedroom; that William Edward, the son, shares a bedroom with his three-year-old cousin; and that the children attend school, church and Sunday school. A report from the school principal shows that the little girl seems happy and well adjusted to both home and school; that her attendance is regular and her class work excellent; that the boy is well adjusted emotionally and socially, takes music instruction and likewise does excellent school work. The court also found that according to witnesses who had ample opportunity to observe them, the children have been kept clean, comfortably dressed and adequately provided for as to physical needs, training and environment at all times.
The mother has remarried and lives in a modern and comfortable five-room home in Melvindale, Michigan, just south of Detroit, which she and her husband intend to purchase. Royal Oak is just north of Detroit. She is not employed and states that she would not seek employment if awarded the custody of the children. The court stated that from the testimony presented and from their conduct and demeanor on the witness stand, both parties gave evidence of having made considerable progress in adjusting themselves since the original decree was entered. The court also commented on the fact that despite the original pleadings and the terms of the *Page 463 
decree relative to the custody of the children, neither party made an issue of the fitness of the other. Following the numerous decisions of this Court, the judge concluded that the welfare of the children is the prime consideration of the court in awarding their custody. He held that no special consideration should be given the mother, due solely to the age of the children. The written opinion of the trial judge reflects careful consideration of the underlying facts and circumstances involved herein.
On appeal defendant raises a single question: "Was appellant, having been found to be a fit and suitable mother, with adequate home facilities, absolutely entitled to the custody of her two minor children?" Appellant stresses her rights under 3 Comp. Laws 1929, § 12852 (Stat. Ann. § 25.311), which provides that in the case of the separation of husband and wife having minor children, the mother shall be entitled to the care and custody of all such children under the age of 12 years. This section, however, also contains the following proviso:
"And provided further, That nothing in this act shall prevent any court of competent jurisdiction from making and enforcing any such order or orders as it may deem just and proper as to the care and custody of such minor children in the same manner and with like effect as it could if this act had not been passed."
Appellant also cites Coyle v. Coyle, 221 Mich. 76;Epstein v. Epstein, 234 Mich. 200; Carlson v. Carlson,237 Mich. 105; Greenman v. Greenman, 249 Mich. 388;Hornbeck v. Hornbeck, 316 Mich. 208. In all of those cases, however, we find a factual situation quite different from that herein. We are not unmindful of the fact that in the instant case it was *Page 464 
the father who was awarded the decree of divorce on grounds of extreme cruelty of the mother.
We have repeatedly stated that in awarding the custody of the children, the paramount consideration is their welfare,Brookhouse v. Brookhouse, 286 Mich. 151; Riede v. Riede,300 Mich. 300; Hornbeck v. Hornbeck, supra. The record indicates that both children are happy, well adjusted and receiving the best of care and training. A court of chancery is vested with a large measure of discretion in awarding the custody of children whose interests are before it. Mason v. Mason,317 Mich. 95, and the cases cited therein. Nor does the statute restrict or qualify the discretion of the court in such matters unless there is an abuse thereof. Davis v. Davis, 296 Mich. 711;  Riede v. Riede, supra; Sawyer v. Sawyer, 312 Mich. 524. If altered circumstances or changing conditions so require, the decree of the court always is subject to modification. 3 Comp. Laws 1929, § 12739 (Stat. Ann. § 25.97). Upon the basis of the record before us, we are unable to find any abuse of discretion on the part of the lower court in denying defendant custody of the children.
The order amending the decree is affirmed, without costs.
CARR, C.J., and BUSHNELL, BOYLES, REID, and NORTH, JJ., concurred with BUTZEL, J.